          Case 1:21-cr-10093-RGS Document 27 Filed 05/24/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )
                                                      )      Criminal No. 21-cr-10093-RGS
1. RICHARD EVANS                                      )
                                                      )
                       Defendant.                     )
                                                      )

                 MEMORANDUM PURSUANT TO LOCAL RULE 116.5(a)

       Counsel for the United States and Richard Evans (hereinafter “the parties”) submit this

memorandum addressing Local Rule 116.5(a).

I.     Local Rule 116.5(a)(1)

       The deadline to provide automatic disclosures has been extended by the Court, with the

agreement of the defendant, until May 26, 2021.

       The extensions were granted to allow the parties time to negotiate a suitable protective

order. A proposed order has now been agreed upon and was filed with the Court today.

       The government has compiled its automatic disclosures and anticipates producing them

promptly upon the issuance of the protective order.

II.    Local Rule 116.5(a)(2)

       The government shall seasonably supplement its automatic disclosures as required by the

Local Rules.

III.   Local Rule 116.5(a)(3)

       The defendant needs time to review the government=s initial disclosures before

determining whether it will be necessary to file a request for additional materials.

IV.    Local Rule 116.5(a)(4)

       A proposed protective order is pending.

                                                 1
           Case 1:21-cr-10093-RGS Document 27 Filed 05/24/21 Page 2 of 3




V.       Local Rule 116.5(a)(5)

         The parties agree that it is too early to set a motion schedule under Fed. R. Crim. P.

12(b).

VI.      Local Rule 116.5(a)(6)

         The parties agree it is too early to establish a schedule for experts.

VII.     Local Rule 116.5(a)(7)

         The defendant was arrested on March 30, 2021 and made his initial appearance on that

date. Assented to motions for an order of excludable delay from March 30, 2021 through April

8, 2021 and from April 8, 2021 through May 25, 2021 have been previously allowed. [D. 19-

20].

         The government and the defendant further agree that the time period between May 25,

2021, and the next status conference should be excluded because the parties have been and are

using the period of the continuance to complete production and review of discovery, and also to

explore a non-trial disposition of the case. Therefore, the parties request that this Court find that

the ends of justice served by excluding the period of this continuance outweigh the best interest

of the public and the defendant in a speedy trial, pursuant to 18 U.S.C. ' 3161(h)(7)(A).

         The parties agree that no countable days have elapsed.




                                                    2
          Case 1:21-cr-10093-RGS Document 27 Filed 05/24/21 Page 3 of 3




       VIII. Local Rule 116.5(a)(8)

       The government and the defendants request that a further status conference be scheduled

for approximately 60 days in the future.

                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              UNITED STATES ATTORNEY

                                              By:    /s/ Mark J. Grady
                                              Mark J. Grady
                                              Assistant U.S. Attorney

                                              RICHARD EVANS

                                              By: /s/ Kevin J. Reddington
                                              Kevin J. Reddington
                                              Law Offices of Kevin J. Reddington
                                              1342 Belmont Street
                                              Suite 203
                                              Brockton, MA 02301



                                   CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Mark J. Grady
                                              Mark J. Grady
                                              Assistant U.S. Attorney
Date: May 24, 2021




                                                 3
